                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


THOMAS MELZER,

                       Plaintiff,

       v.                                                      Case No. 18-C-1080

PRO LABEL INC.,

                       Defendant.


                                              ORDER


       The court has been advised by counsel that a settlement has been reached in this action. All

that remains to be done is the execution of documents and/or delivery of funds, if so required, in

accordance with the parties’ agreement. Therefore, all pending motions, if any, are now DENIED

AS MOOT and all previously ordered dates relating to discovery, filings, schedules, conferences,

and trial, if any, are VACATED.

       IT IS ORDERED that on or before September 1, 2019, counsel shall file a motion to

dismiss this cause or a stipulation of dismissal. Failure to comply with this order may result in

dismissal with prejudice pursuant to Civil Local Rule 41(c) for failure to prosecute this action in

a timely manner. Additional time to complete the execution of the settlement document may be

granted if requested in writing prior to the expiration of this time period.

       Dated this 30th day of July, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court
